  1   Gregg S. Kleiner, State Bar No. 141311
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
      San Francisco, CA 94104
  3   Telephone No.: 415-672-5991
      Facsimile No.: 415-680-1712
  4   Email: gkleiner@rinconlawllp.com
  5
      Counsel for FRED HJELMESET,
  6   Trustee in Bankruptcy

  7

  8                              UNITED STATES BANKRUPTCY COURT

  9                              NORTHERN DISTRICT OF CALIFORNIA

 10                                          SAN JOSE DIVISION

 11   In re                                                Case No. 21-50028 SLJ
                                                           Chapter 7
 12           EVANDER FRANK KANE,                          Hon. Stephen L. Johnson

 13                  Debtor.                               MOTION FOR AUTHORITY TO
                                                           RESOLVE DISPUTE CONCERNING
 14                                                        BANK ACCOUNTS AND CANADIAN
                                                           REAL PROPERTY
 15
                                                           [No Hearing Required Unless Requested]
 16

 17           Fred Hjelmeset, Trustee in Bankruptcy of the estate of the above-named estate, hereby
 18   moves the Court for an order authorizing him to Agreement Concerning Bank Accountants and
 19   Canadian Real Estate (“Agreement”) with Evander Frank Kane (“Debtor”). If the Trustee is
 20   authorized to enter into the Agreement, it will result in the Estate receiving a payment in the amount
 21   of $16,250. A copy of the Agreement is attached as Exhibit A to the Trustee’s Declaration filed in
 22   support of this motion.
 23           The proposal is more thoroughly described in the Notice and Opportunity for Hearing on
 24   Motion for Authority to Convey Estate’s Equity in Real Estate and Resolve Dispute Concerning
 25   Bank Accounts (“Notice”) filed herewith. A copy of the Notice is attached hereto as Exhibit A and
 26   is incorporated by reference. As set forth in greater detail in the Notice, the Trustee is seeking
 27   authority to enter into the Agreement pursuant to: Federal Rule of Bankruptcy Procedure 9019 as
 28   applied by In re A&C Properties, 784 F. 2d 1377, 1381 (9th Cir. 1986).

Case: 21-50028      Doc# 202      Filed: 08/23/21    Entered: 08/23/21 10:04:31        Page 1 of 6        1
  1          By this motion, the Trustee seeks authority to:

  2          (a)    enter into the Agreement

  3          (b)    take all steps necessary to consummate the Agreement, including the execution of

  4   documents to perform the Agreement; and

  5          (c)    include a provision in the order granting this Motion that it is effective upon entry,

  6   and the stay imposed by Rule 62(a) of FRCP and/or Bankruptcy Rule 6004(h) shall not apply.

  7
       DATED: August 23, 2021               RINCON LAW LLP
  8

  9
                                            By: /s/ Gregg S. Kleiner
 10                                             GREGG S. KLEINER
                                                Counsel for FRED HJELMESET,
 11
                                                Trustee in Bankruptcy
 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 21-50028     Doc# 202      Filed: 08/23/21    Entered: 08/23/21 10:04:31        Page 2 of 6       2
                                      UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF CALIFORNIA
                                              SAN JOSE DIVISION
In re                                                           Case No. 21-50028 SLJ
                                                                Chapter 7
         EVANDER FRANK KANE,                                    Hon. Stephen L. Johnson

                  Debtor.                                       NOTICE AND OPPORTUNITY FOR HEARING
                                                                ON MOTION TO RESOLVE DISPUTE
                                                                CONCERNING BANK ACCOUNTS AND TO
                                                                ABANDON INTEREST IN CANADIAN REAL
                                                                PROPERTY

                                                                [No Hearing Required Unless Requested]


TO CREDITORS, THE UNITED STATES TRUSTEE AND OTHER PARTIES-IN-INTEREST:

PLEASE TAKE NOTICE THAT Fred Hjelmeset, the duly appointed and acting Chapter 7 Trustee
(“Trustee”) of the bankruptcy estate of Evander Frank Kane (“Estate”), has entered into an “Agreement
Concerning Bank Accounts and Canadian Real Property” (“Agreement”) 1 with Evander Frank Kane
(“Debtor”). If the Trustee is authorized to enter into the Agreement, the Trustee shall: (i) retain the sum of
$16,250 that the Debtor has paid to the Estate to resolve a dispute between the Trustee and the Debtor with
regard to the Estate’s interest in certain bank accounts scheduled in the Debtor’s bankruptcy case, and (ii)
the Estate will relinquish its interest in two homes in Canada. The Trustee seeks authorization to enter into
the Agreement.

Background
The Debtor filed a Voluntary Petition under Chapter 7 of the Bankruptcy Code on January 9, 2021 (“Petition
Date”). According to the Debtor’s sworn bankruptcy schedules, the Debtor: (i) is the co-owner, with his
mother, of residential real property commonly referred to as 3457 W 35th Ave., Vancouver, British
Columbia, Canada (the “35th Ave. Property”); and (ii) is the owner, in fee simple, of residential real property
commonly referred to as 8447 Isabel Place, Vancouver, British Columbia, Canada (the “Isabel Property”).
The Isabel Property and the 35th Ave. Property are collectively referred to as the “Canadian Properties.”

Bank Accounts
According to the Debtor’s sworn bankruptcy schedules, the Debtor maintained, as of the Petition Date,
deposit accounts in the United States with Bank of America and Wells Fargo. In addition, the Debtor
maintained bank accounts, as of the Petition Date, with Scotia Bank and the Royal Bank of Canada. On the
Petition Date, the Debtor’s non-debtor spouse, Deanna Sara Jean Kane (“Spouse”), maintained a checking
account with Wells Fargo Bank. The scheduled value of these accounts was approximately $38,895
(collectively, “Bank Accounts”). 2 On February 26, 2021, the Debtor filed amended schedules with the

1
 The summary of the Agreement set forth in this Notice is for illustrative purposes only and is qualified in its entirety by reference
to the Agreement. In the event of any inconsistencies between the summary in this Notice and the Agreement, the Agreement
controls in all respects. A true and correct copy of the Agreement is attached as Exhibit A to the Declaration of Fred Hjelmeset
in Support of Motion for Authority to Resolve Dispute Concerning Bank Accounts and Real Property.
2
 Based on the Trustee’s review of the statements for the bank accounts, on the Petition Date the aggregate balance in the accounts
was approximately $33,538.

                                                                                                                                    1
                                                                                                                EXHIBIT A
     Case: 21-50028            Doc# 202          Filed: 08/23/21          Entered: 08/23/21 10:04:31                 Page 3 of 6
Bankruptcy Court. Among other things, through the amended schedules, the Debtor revised some of his
claims of exemption. The Debtor asserts a claim of exemption for all funds maintained in the Bank
Accounts. The exemption is made pursuant to California Code of Civil Procedure Section 704.225, which
provides: “Money in a judgment debtor's deposit account that is not otherwise exempt under this chapter is
exempt to the extent necessary for the support of the judgment debtor and the spouse and dependents of the
judgment debtor.”

Canadian Properties
The Debtor asserts that, under California Code of Civil Procedure 704.225, he is entitled to exempt all funds
in the Bank Accounts at the time that the case was filed, as the sums were necessary for the support of the
Debtor and his Spouse and dependents. The Trustee disputes the Debtor’s blanket claim of exemption as to
the Bank Accounts. Rather than litigate this issue, the parties have agreed, for purposes of the Agreement,
to value the Estate’s interest in the Bank Accounts as of the Petition Date at $16,250.

Following the Petition Date, the Trustee worked with real estate brokers and agents to evaluate the Canadian
Properties. Based on their evaluation, the Trustee estimates, as follows.

The fair market value of the Isabel Property is approximately $2,900,000 (CAN). Based on this valuation,
the Trustee has calculated the estimated net value of the Isabel Property, after payment of liens and real
estate commissions, as negative $272,500 (CAN):

Fair market value of Isabel Property                   $2,900,000 (CAN)
Senior lienholder, Scotia Bank,                       -$2,450,000 (CAN)
Junior lien cross-collateralized on 35th Ave. Property -$600,000 (CAN)
estimated costs of sale of 5%                           -$122,500 (CAN)
net proceeds                                            -$272,500 (CAN)

The fair market value of the 35th Ave. Property is approximately $3,300,000 (CAN). Based on this
valuation, the Trustee has calculated the estimated net value of the 35th Ave. Property, after payment of
liens and real estate commissions, as negative $131,843 (CAN):

Fair market value of 35th Ave. Property               $3,300,000 (CAN)
Senior lienholder, Scotia Bank,                      -$2,994,343 (CAN)
Unpaid junior lien cross-collateralized
on Isabel Property                                     -$272,500 (CAN)
estimated costs of sale of 5%                          -$165,000 (CAN)
net proceeds                                           -$131,843 (CAN)

Based on the foregoing, the Trustee submits that the Canadian Properties are burdensome, of
inconsequential value and benefit to the Estate and therefore should be abandoned pursuant to 11 U.S.C.
§ 554.

Agreement
Under the provisions of the Agreement, the Debtor has agreed to pay to the Estate (and has already paid to
the Estate) the sum of $16,250 in resolution of a dispute between the Trustee and the Debtor with regard to
the Estate’s interest in the Bank Accounts. The Agreement further provides that the Debtor will acquire the
Estate’s right, title and interest in the Canadian Properties. As noted above, there is no equity in the
Canadian Properties after payment of liens and costs of sale.



                                                                                                           2
                                                                                           EXHIBIT A
    Case: 21-50028        Doc# 202      Filed: 08/23/21     Entered: 08/23/21 10:04:31         Page 4 of 6
The Trustee seek authorization to include a provision in the order granting the Motion that it is effective
upon entry, and the stay imposed by Rule 62(a) of FRCP and/or Bankruptcy Rule 6004(h) shall not apply.

Standards for Approval of a Compromise
Approval or rejection of a compromise is within the Court’s discretion. In considering the approval of a
proposed compromise, the Court must take into account the following factors: 1. The probability of success
in the litigation; 2. The difficulty, if any, to be encountered in collection; 3. The complexity of the litigation
involved and the expense, inconvenience, and delay necessarily attending it; 4. The paramount interest of
creditors and proper deference to their reasonable views. In re A&C Properties, 784 F. 2d 1377, 1381 (9th
Cir. 1986).

With regard to the probability of success, the Trustee believes that if he were to pursue litigation to seek to
resolve the Estate’s interest in the Bank Accounts, he is unsure if he would prevail. California Code of Civil
Procedure Section 704.225, which was enacted on January 1, 2020, allows a debtor a very broad claim of
exemption in funds in deposit accounts. While the Debtor’s income is unquestionably significant, the
Trustee believes that the Debtor could be able to retain at least 50% of the funds on deposit on the Petition
Date - $16,769 - if he is able to establish that sums he has exempted in the Bank Accounts are actually
necessary for his support and the support of his Spouse and dependents. Rather than litigating this issue,
the parties agree to settle the matter, with the Estate receiving approximately 50% of the sums maintained
in the Bank Accounts as of the Petition Date. The Trustee has not investigated the difficulties that might be
encountered in collection. The Trustee does note that several of the Bank Accounts are maintained in
Canada and the Trustee anticipates that it would difficult to collect sums maintained outside of the United
States. The potential litigation to resolve the dispute with regard to the Bank Accounts may be expensive.
The Trustee believes that determining whether or not the funds in the Bank Accounts are necessary for the
support of the Debtor and his dependents would require discovery, including engaging accountants to
review the Debtor’s expenses and income, and a mini-trial as part of a contested matter. A trial would not
likely result in a material delay of the Trustee’s administration of the Estate. It is possible that the likely
legal and accounting fees and expenses that could be incurred could exceed the disputed portion of the
Deposit Account balances. Entering into the Agreement is in the best interest of creditors as the Estate will
receive a fixed sum, $16,250, without the costs and risks of litigation.

PLEASE TAKE NOTICE THAT due to the shelter in place requirements caused by the COVID-19
pandemic, all appearances will be by telephone, or, in the Court’s sole discretion, by video
conference. Instructions on how to file opposition, if any, and how to appear by phone are contained
provided at the following link on the Court’s website https://www.canb.uscourts.gov/content/page/court-
operations-during-covid-19-outbreak and further detailed in the Court’s Seventh Amended General Order
38, effective June 28, 2021.
The Court’s Seventh Amended General Order specifies the following: “All interested parties should consult
the Bankruptcy Court’s website at www.canb.uscourts.gov for information about Court operations during
the COVID-19 pandemic. The Bankruptcy Court’s website provides information regarding how to arrange
a telephonic or video appearance. If you have any questions regarding how to appear at a court hearing, you
may contact the Bankruptcy Court by calling 888-821-7606 or by using the Live Chat feature on the
Bankruptcy Court’s website.”

Effective June 28, 2021, the Intake Counter at Clerk’s office locations in San Francisco, San Jose and
Oakland will re-open to the public with limited hours of operation. The hours of operation are subject to
change and may vary by location. ECF Registered Participants must continue to file all documents
electronically.




                                                                                                                3
                                                                                               EXHIBIT A
    Case: 21-50028        Doc# 202       Filed: 08/23/21       Entered: 08/23/21 10:04:31          Page 5 of 6
All other parties may submit documents for filing by mail, electronically via the Court’s website, in
designated drop-box locations or at the Clerk’s office Intake Counter during the posted hours of public
operation. Filing fee payments (no cash) may be submitted electronically, by mail or drop-box, or at the
Clerk’s office Intake Counter during the posted hours of public operation. Information regarding Clerk’s
office Intake Counter hours of public operation, the electronic submission of documents, mailing addresses
and the location of drop-boxes is available on the Court’s website home page under the banner “Court
Operations during the COVID-19 Outbreak Information about Hearings, Filings, and Operations”:
https://www.canb.uscourts.gov/content/page/court-operations-during-covid-19-outbreak.
All counsel, parties and other interested persons who intend to appear on a calendared motion or application
shall appear telephonically or, at the presiding judge’s discretion, by video. Again, absent express order of
the presiding judge, there will be no physical access to any courtroom. Instructions for appearing via AT&T
(telephonic only) or Zoom (telephonic or video) can be found on each individual judge’s calendar page on
the Court's website: https://www.canb.uscourts.gov/calendars/judges. There is NO COST for these services.

PLEASE TAKE FURTHER NOTICE THAT as of January 1, 2005, the United States Bankruptcy Court for
the Northern District of California has adopted mandatory electronic filing. If you are not currently qualified to
file papers with the Court electronically, you should consult the Court’s website (www.canb.uscourts.gov).

 DATED: August 23, 2021                  RINCON LAW LLP



                                         By: /s/ Gregg S. Kleiner
                                             GREGG S. KLEINER
                                             Counsel for FRED HJELMESET, Trustee in Bankruptcy

Gregg S. Kleiner, State Bar No. 141311
RINCON LAW LLP
268 Bush Street, Suite 3335
San Francisco, CA 94104
Telephone No.: 415-672-5991
Facsimile No.: 415-680-1712
Email: gkleiner@rinconlawllp.com




                                                                                                                4
                                                                                               EXHIBIT A
    Case: 21-50028        Doc# 202       Filed: 08/23/21       Entered: 08/23/21 10:04:31          Page 6 of 6
